





EXHIBIT 10.9(b)


AGREEMENT




This Agreement, entered into effective as of December 12, 2018, is by and
between EOG Resources, Inc., a Delaware corporation (“Employer”), and David W.
Trice (“Employee”).


WHEREAS, Employer and Employee have entered into that certain Change of Control
Agreement, effective as of September 4, 2013 (the "Change of Control
Agreement"); and


WHEREAS, Employer and Employee now desire to terminate the Change of Control
Agreement;


NOW, THEREFORE, in consideration of the premises and in consideration of other
good and valuable consideration, the adequacy, sufficiency and receipt of which
are hereby acknowledged, Employer and Employee hereby agree that the Change of
Control Agreement is hereby terminated effective as of the date first set forth
above.


This Agreement shall be governed in all respects by the laws of the State of
Texas, excluding any conflict-of-law rule or principle that might refer the
construction of this Agreement to the laws of another State or country.


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.




EOG RESOURCES, INC.




By:     /s/ Patricia L. Edwards
Name:    Patricia L. Edwards
Title:    Senior Vice President and
Chief Human Resources Officer


DAVID W. TRICE




/s/ David W. Trice





